DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claims 1, 4, 5, and 10-12, the term “slide relative to” and “slide along” appears to be method steps claimed within an apparatus claim. Does the applicant mean to say “configured to slide relative to” and “configured to slide along”? Appropriate correction is required. 

	Regarding claim 6, is unclear because claim 1 claims that the structural members slide or are configured to slide relative to one another via the sliding members. Claim 6 depends upon claim 1 so if the sliding members are fastened and/or welded to the structural members, how do the  structural members slide relative to one another via the sliding members? Appropriate correction is required.
	
Claims 2-3, 7-9, and 13-16 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura 5,257,794.

Regarding claim 1, as best understood, Nakamura discloses a rack (Fig 1) that is capable of being used as an adjustable conduit stub-up rack, comprising: structural members (Fig 1, #19a-#19f) and sliding members (Fig 1, #20a-#20c), wherein at least some of the structural members (Fig 1, #19b bottom, & #19c bottom) form a rectangular frame (bottom rectangular frame), wherein at least some of the structural members are vertical structural members (Fig 1, #19e and/or #19g) and at least some of the structural members are horizontal structural members (Fig 1, #19b upper and/or #19c upper), wherein the structural members slide relative to one another via the sliding members (Fig 1, #20a-#20c), and wherein the vertical structural members  (Fig 1, #19e and/or #19g) slide along the horizontal structural members (Fig 1, #19b upper and/or #19c upper).

Regarding claim 2, Nakamura discloses the adjustable conduit stub-up rack wherein the structural members (Fig 1, #19b bottom, & #19c bottom) forming the rectangular frame (bottom rectangular frame) are frame structural members (Fig 1, #19b bottom, & #19c bottom).

Regarding claim 3, Nakamura discloses the adjustable conduit stub-up rack wherein the vertical structural members (Fig 1, #19e and/or #19g) and the horizontal structural members (Fig 1, #19b upper and/or #19c upper) are support structural members.

Regarding claims 4 and 11, as best understood, Nakamura discloses the adjustable conduit stub-up rack of claim 2, wherein the frame structural members (Fig 1, #19b bottom, & #19c bottom) fit within the sliding members (Fig 1, #20a bottom), and wherein the sliding members (Fig 1, #20a bottom) or (Fig 1, #20c) slide along an outside of the frame structural members (Fig 1, #19b bottom, & #19c bottom).

Regarding claims 5 and 12, Nakamura discloses the adjustable conduit stub-up rack  wherein the support structural members (Fig 1, #19e and/or #19g) and/or (Fig 1, #19b upper and/or #19c upper) fit within the sliding members (Fig 1, #20c)  and wherein the sliding members (Fig 1, #20c) slide along an outside of the support structural members (Fig 1, #19e and/or #19g) and/or (Fig 1, #19b upper and/or #19c upper).

Regarding claims 8 and 15, Nakamura discloses the adjustable conduit stub-up rack wherein the structural members (Fig 1, #19a-#19f) are building struts.

Regarding claims 9 and 16, Nakamura discloses the adjustable conduit stub-up rack wherein the sliding members (Fig 1, #20c) are building struts (the examiner maintains that the structure of #20c of Nakamura is very similar to the structure of the applicant’s sliding members #104 which are considered to be building struts, therefore #20c of Nakamura can be considered to be building struts too).

Regarding claim 10, Nakamura discloses a rack (Fig 1) that is capable of being used as an adjustable conduit stub-up rack, comprising:
structural members (Fig 1, #19a-#19f) and sliding members (Fig 1, #20a-#20c),
wherein at least some of the structural members (Fig 1, #19b bottom, & #19c bottom) are frame structural members and form a rectangular frame (bottom rectangular frame),
wherein at least some of the structural members are vertical support structural members (Fig 1, #19e and/or #19g) and at least some of the structural members are horizontal support structural members (Fig 1, #19b upper and/or #19c upper), 
wherein the structural members slide relative to one another via the sliding members (Fig 1, #20a-#20c), and
wherein the vertical structural members (Fig 1, #19e and/or #19g) slide along the horizontal structural members (Fig 1, #19b upper and/or #19c upper).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 5,257,794 in view of Collins 2014/0083005.

Regarding claim 6 and 13, Nakamura has been discussed above but does not explicitly teach wherein the sliding members are fastened to structural members.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the following limitation “via welding” has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e –sliding members fastened to structural members---, does not depend on its method of production, i.e. –via welding--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Collins discloses a rack (Fig 1) comprising sliding members (Figs 1-3, #60 & #50), that are fastened to structural members (Fig 1, #20 & #23).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fasten the sliding members (Nakamura, Fig 1, #20a-#20c) to the structural members (Nakamura, Fig 1, #19a-#19f) of  Nakamura as taught by Collins as taught by Collins in order to further secure the sliding members (Nakamura, Fig 1, #20a-#20c) to the structural members (Nakamura, Fig 1, #19a-#19f).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 5,257,794 in view of Magnussen 4,099,626.

Regarding claims 7 and 14, Nakamura has been discussed above but does not explicitly teach the adjustable conduit stub-up rack wherein at least one conduit extends through the rectangular frame.

Magnussen discloses an adjustable conduit stub-up rack (Fig 1) wherein at least one conduit (Fig 1, #32) extends through a rectangular frame (Fig 1, #10) of the rack (Fig 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to insert at least one conduit (Magnusssen, Fig 1, #32) through the rectangular frame of Nakamura in order to store conduits/pipes within the rack of Nakamura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Primary Examiner, Art Unit 3631